                           Case 2:15-cv-00087-SPL Document 334 Filed 09/01/21 Page 1 of 3



                      1   Leon B. Silver (SBN: 012884)
                          Andrew S. Jacob (SBN: 022516)
                      2   Rebecca N. Cain (SBN: 025604)
                          Mary M. Curtin (SBN: 031973)
                      3   GORDON REES SCULLY MANSUKHANI, LLP
                          Two North Central Avenue Suite 2200
                      4   Phoenix, AZ 85004
                          Telephone: (602) 794-2493
                      5   Facsimile: (602) 265-4716
                          lsilver@grsm.com
                      6   ajacob@grsm.com
                          rcain@grsm.com
                      7   Attorneys for Plaintiffs
                      8
                                                 IN THE UNITED STATES DISTRICT COURT
                      9
                                                      FOR THE DISTRICT OF ARIZONA
                  10
                  11      Lisa Norton, et al.,                     )   CASE NO. 2:15-cv-00087-SPL
                                                                   )
                  12                                   Plaintiffs, )
                                                                   )   NOTICE OF PARTIAL SETTLEMENT AS
                  13             vs.                               )   REGARDS ALL CLAIMS OF LISA AND
                  14                                               )   WILLIAM BRUCE NORTON ONLY
                          Joseph M. Arpaio, et al.,                )
                  15                                               )
                                                       Defendants. )
                  16                                               )
                                                                   )
                  17
                  18             NOTICE IS GIVEN that Plaintiffs Lisa and William Bruce Norton and
                  19      Defendants have reached a settlement resolving all claims made by Lisa and William
                  20      Bruce Norton. The Parties have entered a binding term sheet and are preparing complete
                  21      settlement documentation. The Parties anticipate filing a Stipulation for Dismissal with
                  22      Prejudice of the Norton’s claims within the next 15 days, resolving all claims between
                  23      them in their entirety.
                  24
                  25
                  26
                  27      ///
                  28      ///
1101349/61002055v.1


                                                                       -1-
     Case 2:15-cv-00087-SPL Document 334 Filed 09/01/21 Page 2 of 3



 1       RESPECTFULLY SUBMITTED this 1st day of September 2021.
 2
                                         GORDON REES SCULLY
 3                                       MANSUKHANI, LLP
 4
 5
 6
                                          By: /s/ Leon B. Silver
 7                                            Leon B. Silver
 8                                            Two North Central Avenue Suite
                                              2200, Phoenix, AZ 85004
 9                                            Attorneys for Plaintiffs
10
11                                            SANDERS & PARKS, P.C.
12
13
14                                            By /s/ J. Arthur Eaves           ___
                                                    J. Arthur Eaves
15                                                  Robin E. Burgess
16                                                  Attorneys for Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                        -2-
      Case 2:15-cv-00087-SPL Document 334 Filed 09/01/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on September 1, 2021, I electronically transmitted the
 4   foregoing document to the Clerk's Office using the CM/ECF System for filing and
 5   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 6
 7                          J. Arthur Eaves (artie.eaves@sandersparks.com)
 8                        Robin E. Burgess (robin.burgess@sandersparks.com)
                                       Attorneys for Defendants
 9
10
     By: Angelina Chavez
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
